  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DONALD RAY WHITE,                     )
                                      )
           Petitioner,                )
                                      )          CIVIL ACTION NO.
           v.                         )            2:19cv474-MHT
                                      )                 (WO)
UNITED STATES OF AMERICA,             )
                                      )
           Respondent.                )

                                OPINION AND ORDER

       This       petition      is   before      the        court     on   the

recommendation of the United States Magistrate Judge

that       the    case   be    transferred      to    the    United    States

District         Court   for   the   Northern        District    of   Alabama

pursuant to 28 U.S.C. § 1631.                   Also before the court

are        petitioner’s       objections   to    the        recommendation.*

After an independent and de novo review of the record,

the court concludes that petitioner’s objections should

be overruled and the magistrate judge’s recommendation

       *
       Petitioner’s objections were contained in a
document labelled “Notice of Appeal” (doc. no. 6).
However,    a   United   States    Magistrate   Judge’s
recommendation is not directly appealable to the United
States Court of Appeals.
adopted.

    Accordingly, it is ORDERED as follows:

    (1) The magistrate judge's recommendation (doc. no.

5) is adopted.

    (2) This case is transferred to the United States

District Court for the Northern District of Alabama.

    (3) The pending motion is left for resolution by

the transferee court.

    The    clerk   of   the   court   is   DIRECTED   to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 14th day of August, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
